Opinion delivered by
Wash Judge.
Gordon the plaititiff iri error,' was indicted in the St. L’ouis circuit court forbearing a challenge to fight a duel, Contrary to the statute &c. The venue was changed to ÍTanklin county, where on a trial iri the circuit court, there was a verdict arid judgmerit against Gordon, to reverse which judgment, he now prosecutes his writ of error in thjs court.
The evidence is all preserved in d bill of exceptions, and the opinion of the circuit court excepted to on sundry questions raised in the progress o'f the trial. Various errors have been assigned and relied on in argument by the counsel for the plaintiff in error. The only one w-e shall attempt to dispose of is, “that it is not shewn from the evidence that the offence of which the prisoner is convicted, was committed in the State of Missouri, or within the jurisdiction of the circuit court.” This is a fatal error, and the motion for a new trial should have been sustained. The judgment of the circuit court is therefore reversed with costs, and the cause remanded.